I114th CONGRESS2d SessionH. R. 6410IN THE HOUSE OF REPRESENTATIVESNovember 30, 2016Mr. Pallone introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo prohibit the commercial harvesting of Atlantic striped bass in the coastal waters and the exclusive economic zone. 
1.DefinitionsAs used in this Act, the terms Atlantic striped bass and coastal waters have the same meanings that are given such terms in section 3 of the Atlantic Striped Bass Conservation Act (Public Law 98–613; 16 U.S.C. 1851 note). 2.Prohibition on commercial harvesting of Atlantic Striped Bass (a)ProhibitionIt is unlawful to engage in, or to attempt to engage in, the commercial harvesting of Atlantic striped bass in the coastal waters or in the exclusive economic zone established by Proclamation Numbered 5030, dated March 10, 1983. 
(b)Penalties 
(1)Any person who is found by the Secretary of Commerce after notice and an opportunity for a hearing in accordance with section 554 of title 5, United States Code, to have committed an act that is unlawful under subsection (a), is liable to the United States for a civil penalty. The amount of the civil penalty may not exceed $1,000 for each violation. Each day of continuing violation constitutes a separate offense. The amount of the civil penalty shall be assessed by the Secretary of Commerce by written notice. In determining the amount of the penalty, the Secretary of Commerce shall take into account the nature, circumstances, extent, and gravity of the prohibited act committed and, with respect to the violator, the degree of culpability, any history of prior violations, ability to pay, and such other matters as justice may require. (2)Subsections (b) through (e) of section 308 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1858(b)–(e); relating to review of civil penalties; acting upon failure to pay assessment, compromise, and subpoenas) shall apply to penalties assessed under paragraph (1) to the same extent and in the same manner as if those penalties were assessed under subsection (a) of such section 308. 
(c)Civil forfeitures 
(1)Any vessel (including its gear, equipment, appurtenances, stores, and cargo) used, and any fish (or the fair market value thereof) taken or retained, in any manner, in connection with, or the result of, the commission of any act that is unlawful under subsection (a), is subject to forfeiture to the United States. All or part of the vessel may, and all such fish (or the fair market value thereof) shall, be forfeited to the United States under a civil proceeding described in paragraph (2). The district courts of the United States have jurisdiction over proceedings under this subsection. (2)Subsections (c) through (e) of section 310 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1860(c)–(e); relating to judgment, procedure, and rebuttable presumptions) shall apply with respect to proceedings for forfeiture commenced under this subsection to the same extent and in the same manner as if the proceeding were commenced under subsection (a) of such section 310. 
3.Consequential effects on existing law 
(a)Commission actionThe Atlantic States Marine Fisheries Commission shall promptly take action to amend the Interstate Fisheries Management Plan for Striped Bass, dated October 1, 1981, to take into account the prohibition established under section 2 on the commercial harvesting of Atlantic striped bass in coastal waters. (b)Striped bass studyThe Director of the United States Fish and Wildlife Service shall adjust the scope of the study required under section 5 of Public Law 100–589 (16 U.S.C. 1851 note) to reflect the prohibition established under section 2 on the commercial harvesting of Atlantic striped bass. 
(c)Repeal of provisions regulating fishing for Atlantic Striped Bass in the exclusive economic zoneSection 6 of Public Law 100–589 (16 U.S.C. 1851 note) is repealed. 